Citation Nr: 1709195	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of an injury of the cervical spine.  

2.  Entitlement to service connection for residuals of an injury of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1971 to August 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied an application to reopen a claim of service connection for residuals of an injury of the cervical and lumbar segments of the spine.  

In August 2011, a video conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

By September 2013 decision, the claim of service connection for residuals of an injury of the cervical and lumbar segments of the spine was reopened and remanded for further development of the evidence.  The case was returned to the Board and again remanded in March 2015 to insure compliance with the September 2013 Board remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The record shows that the Veteran had complaints of back pain while on active duty with report of an injury in May 1972 and treatment through August 1972.  Significantly, while the examination at entry upon active duty noted no pertinent abnormality of the spine, a June 1972 treatment note indicated that the Veteran had reported low back pain since age 13 when he had injured his spine playing football.  

The Veteran was again treated for back pain from May to October 1977 at which time he stated that he had had back pain since service, but had recently aggravated the pain after sustaining a work-related injury while lifting.  A June 1978 VA examination included an X-ray study of the lumbar spine that was interpreted as normal and diagnoses of residuals of a back injury and idiopathic scoliosis.  In a June 2009 letter, a private physician stated that he had seen the Veteran since November 2002 for complaints of pain in the low back midline to the left and radiating down both legs with feelings of numbness.  He also had complaints of neck pain radiating into the shoulders.  After noting the complaints of back pain that the Veteran had during service and in the years since military service, the doctor noted that a 1996 myelogram had shown spinal stenosis, the Veteran had exacerbated his back and leg symptoms in a 2000 motor vehicle accident (MVA), and had undergone a 2002 MRI showing spinal stenosis at L3-4 and L4-5 and degenerative changes showing disc space narrowing in the lumbar and cervical spine.  It was concluded that, based on the records reviewed, it was more likely as not that the in-service injury contributed to the overall disability of the cervical and lumbar areas.  

In an October 2009 VA examination report, the examiner concluded that, after review of the medical records, taking a history, and performing a physical examination, it was less likely as not that the Veteran's current back condition was permanently aggravated or a result of military service.  As noted in the Board's September 2013 remand, the examiner did not address the possibility that the Veteran's disability may have pre-existed service.  As such, an examination to explore this possibility was ordered by the Board.  

An examination was conducted by VA in September 2014, which was found by the Board, in the March 2015 remand, to be inadequate for rating purposes.  As noted by the Board at that time, the examiner had found that, regarding the cervical spine disability, the claimed condition was less likely than not incurred or caused by an in-service injury, with the rationale being that the neck symptoms began with a post-military MVA in 2001.  The examiner went on to state, however, that the Veteran had clear and unmistakable evidence of a preexisting medical condition; that there was evidence to indicate that the Veteran had continued to suffer from the disorder during service; however, the progression was not beyond normal progression of this disorder and that there was no evidence of permanent aggravation beyond normal progression identified.  These statements were found by the Board to be inconsistent to the point where the opinion was not adequate for rating purposes.  Concerning the claim of service connection for a lumbosacral spine disability, the examiner rendered an opinion that the Veteran had a lumbosacral spine disability that had clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The rationale was that the back injury of June 1972, which was noted in the Veteran's service treatment records, had resolved by July 1972 and his separation examination was negative for recurrent back pain.  The examiner indicated that it was less likely as not that the current back disability was related to service because there was a history of MVA in 2001 that resulted in the Veteran's disability retirement.  This opinion did not take into account the Veteran's medical records of back disability shown in 1977 or the diagnosis of residuals of back injury in June 1978.  As these findings predated the 2001 MVA, the opinion was considered inadequate for rating purposes.  

In December 2015, additional opinions were obtained pursuant to the Board's remand, but these did not render the opinions requested by the Board.  In March 2015, the Board stated that the examiner should be requested to clarify whether the Veteran's cervical spine disability had clearly and unmistakably pre-existed service and, if so, whether it was clear and unmistakable that any pre-existing disability of the cervical spine was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.  If the answer to either question was no, the examiner was to render an opinion regarding whether it was at least as likely as not that any current disability of the cervical spine had its clinical onset during the Veteran's service or was otherwise related to an inservice disease or injury.  In December 2015, an examiner reviewed the records and rendered an opinion regarding the cervical spine that it clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond the natural progression by an in-service injury, event, or illness.  The rationale was that a temporary aggravation was "plausible, but there was no evidence of permanent aggravation of the claimed pre-existing condition.  The current medical literature did not support permanent aggravation.  A nexus had not been established."  Additional comments were that the Veteran's STRs, entry and separation examinations were negative for any cervical spine diagnosis, there was no plausible nexus from service and positive medical opinion for any symptom, sign, or diagnosis was reasonable from claims file review.  

After thoroughly reviewing the December 2015 supplemental examination opinion, the Board has no choice but to find the opinions inadequate for rating purposes.  The examiner's purported rationale did not discuss any evidence demonstrating how the cervical spine disorder pre-existed service.  The comments made in the examination report specifically state that the STRs are silent for a cervical spine disability and that there was no positive medical opinion establishing that the cervical spine disorder was related to service.  Review of the record fails to provide a basis for pre-existence of the cervical spine disability, other than the opinions of the VA examiners, which are without sufficient supporting rationale.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, there must be an adequate examination sufficient for rating purposes.  As such, another opinion is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Regarding the Veteran's lumbar spine disorder, the examiner was asked to specifically comment on the medical records that demonstrate a low back disability in 1977.  In the December 2015 examination opinion, the rationale was listed as "During service, condition was acute only. There is no evidence of chronicity of care. A nexus has not been established."  Further comments were that pre, during, and post service, the entry examination was silent for any back and separation examination was mere mention and that there were no other symptoms for any chronic back diagnosis from the onset in service and the notes mentioned merely low back pain without significance from May to June 1972 with age 13 football injury onset noted twice.  The examiner stated that there was no plausible significant nexus for inservice injury other than lifting a box.  It was not felt likely that there was a permanent aggravation and post service events were more likely than not responsible for current diagnosis and treatment.  The examiner did not, as requested, reconcile the 1977 back complaints, which included statements that he had had consistent back pain since service, with the negative nexus opinion that was rendered.  As such, the examination is inadequate.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange that a supplemental medical opinion from the examiner who rendered the December 2015 opinion be obtained.  

(a) Regarding the claimed cervical spine disability, the examiner should be requested to clarify whether the disability clearly and unmistakably (obvious, manifest, and undebatable) pre-existed service and, if so, whether it was clear and unmistakable that any pre-existing disability of the cervical spine was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.  If the answer to either question above is no, the examiner should render an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any current disability of the cervical spine had its clinical onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury.

(b) Regarding the claimed lumbosacral spine disability, the examiner should be requested to clarify the opinion rendered in September 2014, specifically commenting on the medical records that demonstrate a low back disability in 1977.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the current low back disability is related to service.  

The claims folder should be made available for review in connection with these medical opinions.  If the examiner who rendered the medical opinion in September 2014 is not available, the AOJ should arrange for another examiner to render the requested opinions.  The examiner should provide complete rationale for all conclusions reached.  The Veteran may be recalled for another examination, if deemed warranted.

2.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

